DETAILED ACTION
This office action is in response to request for continued examination of application 16/232,211, filed on 04/12/2021.
Claims 1, 4-12, and 15-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 04/12/2021, have been entered.
Regarding rejections of claims 2-3 and 13-14 under 35 U.S.C. 103, 
Regarding rejections of claims 1, 4-12, and 15-20 under 35 U.S.C. 103, the rejections have been modified as required by Applicant’s amendments. The claims are now rejected based on citations from Kwon et al. (US 20140214205). Finley et al. is no longer relied upon.

Response to Arguments
	Applicant’s arguments, filed 04/12/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.

	Applicant’s arguments that the terms “cleaner” and “traveler” are terms of art and not nonce terms, and therefore should not be interpreted under 35 U.S.C. 112(f), have been fully considered; however, Applicant has provided no evidence in support of this assertion. Examiner therefore maintains the interpretation as outlined in the Office Action dated 09/16/2020. Examiner further notes that the Office Actions of both 09/16/2020  and 01/12/2021 indicated that the terms “cleaner” and “traveler” were being treated as generic nonce terms.

Above, Scholten describes sensors 200 each having different fixed angles located behind sensor cover 202 and lens inserts 206 (precluding any adjustability). Scholten makes no reference to "a sensor comprising a transmitter configured to transmit a radio frequency (RF) signal toward a surface at an adjustable orientation angle".
Examiner respectfully notes that Applicant’s specification merely describes that a sensor “may be installed to have an orientation angle, which is adjustable within a preset angle range, e.g. between 70 and 90 degrees in the main body 101”. Examiner notes that this does not claim dynamic adjustability. Rather, the limitation merely claims that the installed angle of the sensor may be adjustable. Examiner interprets that Scholten P. [0092] renders this plainly obvious to one of ordinary skill in the art: “The TOF sensors 200 can be oriented at varying angles near the front or front edge 40 of the vacuum cleaner 10.”

Reindle makes no reference to "a stored lookup table including a pattern of an obstacle reflection signal".
Examiner respectfully notes that look up tables are common and well known data processing tools that are capable of storing a wide array of data including obstacle reflection signals. Simply because Reindle does not verbatim disclose storing obstacle reflection signals specifically does not mean that it wouldn’t be immediately obvious to one of ordinary skill in the art. Examiner respectfully notes that using the look up table of Reindle to store obstacle reflection signals would be plainly obvious to one of ordinary skill in the art.

Regarding Applicant’s arguments that the Combination of Jung, Reindle, Scholten, and Finley do not teach or suggest the features of “based on the chanqe in the at least one of the amplitude and the phase greater than or equal to a predetermined threshold value being identified, determine that an obstacle of liquid is present at a position where the chanqe is made, the predetermined threshold value being set corresponding to liquid, and control the traveler to move the moving apparatus to avoid the obstacle of liquid", Applicant’s arguments have been fully considered and are persuasive. However, they do not apply to the reference cited herein to teach the above claim limitation.

Summary: Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 103 based on the above responses to arguments and below rejections.
             
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Regarding claim 1:
“a cleaner configured to perform a cleaning operation”. Examiner interprets support for “a cleaner” is found in P. [0035] of Applicant’s specification.
“a traveler configured to move the moving apparatus”. Examiner interprets support for “a traveler” is found in P. [0031]-[0033] of Applicant’s specification.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160274580), hereinafter Jung in view of Reindle et al. (US 20060085095), hereinafter Reindle, and Scholten et al. (US 20180078106), hereinafter Scholten, and Kwon et al. (US 20140214205), hereinafter Kwon.

	Regarding claim 1, Jung teaches a moving apparatus for cleaning (see at least Jung Fig. 1, #100; Abstract: “Provided is a cleaning robot including a main body; a driving unit configured to move the main body; a communication unit configured to establish wireless communication with a user terminal to which a manipulation command is input; and a controller configured to transmit a position detecting signal to the user terminal, and detect a position of the user terminal based on a time difference between the position detecting signal and a response signal transmitted from the user terminal.”), comprising:
a cleaner configured to perform a cleaning operation (see at least Fig. 5, #160);
a traveler configured to move the moving apparatus (see at least Jung Fig. 5, #150; P. [0084]: “Referring to FIGS. 5 to 9, a cleaning robot 100 includes … a driving unit 150 that moves the cleaning robot 100”);
a sensor comprising a transmitter configured to transmit a radio frequency (RF) signal toward a surface, and a receiver configured to receive a reflection signal of the transmitted RF signal (see at least Jung P. [0028]: “Another aspect of the present invention provides a cleaning robot including a main body; a driving unit configured to move the main body; a front-obstacle sensing unit configured to transmit a front-sensing radio wave toward a front of the main body and detect a front-reflected radio wave reflected from a front obstacle”); and
at least one processor configured to:
detect a signal pattern in the received reflection signal based on a change in at least one of a frequency, a phase, and an amplitude of the received reflection signal (see at least Jung Fig. 11(b); P. [0107]: “When the obstacle O is present, the obstacle sensing unit 140 may receive reflected radio waves in the form of a pulse having high amplitude as illustrated in FIG. 11(b).  In this case, when the intensity of the reflected radio waves received by the obstacle sensing unit 140 are equal to or greater than a reference value, a maximum value of a received signal may be detected and a time during which the maximum value is detected may be determined as a reflected-signal sensing time ΔT.”),
determine whether an obstacle is present on the surface based on the detected signal pattern (see at least Jung P. [0107] as above), and
control at least one of the traveler and the cleaner based on the determination (see at least Jung P. [0008]: “Also, while the cleaning robot cleans a space to be cleaned while driving through the space, movement of the cleaning robot may be interrupted with an obstacle (such as furniture, a door sill, wire, etc.) located in a driving path of the cleaning robot.  Thus, the cleaning robot should perform avoidance driving to sense and avoid the obstacle.”).
Jung does not explicitly teach wherein the sensor is configured to transmit a signal toward a surface at an adjustable orientation angle or wherein the determination of an obstacle is based on a stored lookup table including a pattern of an obstacle reflection signal.
In the same field of endeavor, Scholten teaches wherein the sensor is configured to transmit a signal toward a surface at an adjustable orientation angle (see at least Scholten P. [0092]: “Thus both the emitter 208 and receiver 210 have a conical field of view, or sensing zone, and thus the entire TOF sensor 200 assembly also has a conical field of view, or sensing zone.  The TOF sensors 200 can be oriented at varying angles near the front or front edge 40 of the vacuum cleaner 10.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the apparatus of Jung with the adjustable sensor orientation of Scholten in order to allow for a varied field of view for the cleaning robot and enable the robot to sense obstacles in a wide range of directions (Scholten P. [0092]).
The combination of Jung and Scholten does not explicitly teach wherein the determination of an obstacle is based on a stored lookup table including a pattern of an obstacle reflection signal.
In the same field of endeavor, Reindle teaches wherein the determination of an obstacle is based on a stored lookup table including a pattern of an obstacle reflection signal (see at least Reindle P. [0062]: “The comparator circuit 132 may be implemented by hardware or software.  For example, in one embodiment the sensor processor 90 may include a look-up table (LUT) and a comparison process may include matching the detected signal to values in the look-up table where values in the look-up table identify thresholds for the detected signal for various types of floor surfaces.  For example, hard floor surfaces, such as concrete, laminate, ceramic, and wood, and soft floor surfaces, such as sculptured carpet, low pile carpet, cut pile carpet, and high pile carpet.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining an obstacle by using a stored lookup table including a pattern of an obstacle reflection signal for the purposes of navigating a vacuum cleaner as taught by Reindle in the robotic cleaning apparatus of Jung in order to allow the robotic cleaner to navigate within its environment with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Jung, Scholten, and Reindle does not explicitly teach wherein the at least one processor is configured to based on the change in the at least one of the amplitude and the phase greater than or equal to a predetermined threshold value being identified, determine that an obstacle of liquid is present at a position where the change is made, the predetermined threshold value being set corresponding to liquid, and control the traveler to move the moving apparatus to avoid the obstacle of liquid.
In the same field of endeavor, Kwon teaches wherein the at least one processor is configured to based on the chanqe in the at least one of the amplitude and the phase greater than or equal to a predetermined threshold value being identified, determine that an obstacle of liquid is present at a position where the change is made, the predetermined threshold value being set corresponding to liquid  (see at least Kwon Figs. 14A-C; P. [0242]: “The robot cleaner detects a time at which the reflection wave in the composite wave is received and a time at which attenuation of the reflection wave terminates, and calculates an average amplitude of the detection wave in a time period between the detected times.”; P. [0245]: “FIGS. 14A to 14C are graphs showing examples of detection waves detected over time by the robot cleaner according to another embodiment of the present disclosure, the detection waves corresponding to information about floor surfaces, wherein FIG. 14A is a graph showing a detection wave generated by a reflection wave reflected from a floor surface made of a hard material, FIG. 14B is a graph showing a detection wave generated by a reflection wave reflected from a floor surface made of a soft material, and FIG. 14C is a graph showing a detection wave generated by a reflection wave reflected from a floor surface made of a hard material and having liquid thereon.  In FIGS. 14A to 14C, the vertical axis represents voltage values converted into digital signal values.”), and
control the traveler to move the moving apparatus to avoid the obstacle of liquid (see at least Kwon P. [0013]: “Therefore, it is an aspect of the present disclosure to provide a robot cleaner for acquiring information about the surface of an object, such as a composition or material of the object surface, whether the object surface has been contaminated by liquid, whether an empty space exists, etc., by analyzing the waveform of at least one wave among an oscillation wave, a reflection wave, and a composite wave, as well as the intensity of an ultrasonic wave, and for traveling while avoiding specific objects/areas based on the acquired information about the object surface, and a control method of the robot cleaner.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of detecting a liquid obstacle using amplitude of reflected sensor waves in a robotic vacuum cleaner as taught by Kwon in the robotic vacuum cleaner with obstacle detection of Jung in order to detect and avoid liquid obstacles with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 4, Jung teaches the apparatus of claim 1.
Jung further teaches wherein the at least one processor is further configured to determine a horizontal distance between the moving apparatus and the obstacle based on a time taken from the transmission of the RF signal to the reception of the reflection signal (see at least Jung P. [0141]: “When the floor radar sensor 143a detects the reflected-signal sensing time, the cleaning robot 100 may calculate a distance d from the floor radar sensor 143a to the floor obstacle O based on the reflected-signal sensing time, and calculate the distance to the floor obstacle O based on the distance d.”), and control the traveler to move the moving apparatus based on the determined horizontal distance (see at least Jung P. [0008] as above *Examiner notes it is obvious that avoidance of an obstacle is based on a determined distance to the obstacle.).

Regarding claim 5, Jung teaches the apparatus of claim 4.
While Jung does not explicitly disclose the exact combination of wherein the at least one processor is further configured to control the traveler to move the moving apparatus in a backward direction, turn, and then travel while avoiding the obstacle when the determined horizontal distance is less than a reference distance, Jung does disclose wherein the moving apparatus can move backwards and that the apparatus can detect and avoid obstacles (see at least Jung P. [0008] and [0141] as cited above; P. [0090]: “The pair of driving wheels 151 and 153 are provided on left and right edges of a bottom surface of the main body 101, and configured to cause the cleaning robot 100 to be moved forward or backward or to be rotated.”).
Further, moving an object in a backwards direction, turning the apparatus, and then causing it to travel in order to avoid an obstacle is well known and routine in the art prior to the effective filing date of the invention.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the well-known and routine maneuvering of moving backwards and turning and moving to avoid an obstacle in the apparatus of Jung which is capable of moving backwards, turning, and avoiding obstacles with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 6, Jung teaches the apparatus of claim 1.
Jung further teaches wherein the at least one processor is further configured to determine a boundary between two floors made of a different material (see at least Jung P. [0142]: “Also, the cleaning robot 100 may determine the shape of the floor obstacle O and whether the floor of the space to be cleaned is a hard-material floor (e.g., a wooden floor) or a soft-material floor (e.g., a floor covered with a carpet, etc.), based on the waveform of a reflected radio wave received by the floor radar sensor 143a.”), when the detected signal pattern comprises a plurality of pulses received at an interval less than a preset time (see at least Jung P. [0107]: “When the obstacle O is present, the obstacle sensing unit 140 may receive reflected radio waves in the form of a pulse having high amplitude as illustrated in FIG. 11(b).  In this case, when the intensity of the reflected radio waves received by the obstacle sensing unit 140 are equal to or greater than a reference value, a maximum value of a received signal may be detected and a time during which the maximum value is detected may be determined as a reflected-signal sensing time ΔT.”).

Regarding claim 7, Jung teaches the apparatus of claim 6.
Jung further teaches wherein, when the detected signal pattern comprises the plurality of pulses, the at least one processor determines that the obstacle is a carpet, and controls the traveler and the cleaner according to the determination that the obstacle is a carpet (see at least Jung P. [0142]: “Also, the cleaning robot 100 may determine the shape of the floor obstacle O and whether the floor of the space to be cleaned is a hard-material floor (e.g., a wooden floor) or a soft-material floor (e.g., a floor covered with a carpet, etc.), based on the waveform of a reflected radio wave received by the floor radar sensor 143a.”).

Regarding claim 10, Jung teaches the apparatus of claim 1.
Jung further teaches wherein the sensor is installed on the moving apparatus to have a preset orientation angle relative to the surface (see at least Jung Fig. 12(b) *Examiner notes that whatever angle the sensor is installed in the robot defines a preset orientation angle relative to the surface).

Regarding claim 11, Jung teaches the apparatus of claim 10.
Jung further teaches wherein the sensor is provided as a plurality of sensors, and the plurality of sensors are arranged to have partially overlapping coverage (see at least Jung Fig. 12(a)).

Regarding claim 12, Jung teaches a method of controlling a moving apparatus for cleaning, the method comprising:
transmitting, by a sensor, a radio frequency (RF) signal toward a surface (see at least Jung P. [0028]: “Another aspect of the present invention provides a cleaning robot including a main body; a driving unit configured to move the main body; a front-obstacle sensing unit configured to transmit a front-sensing radio wave toward a front of the main body and detect a front-reflected radio wave reflected from a front obstacle”);
receiving, by the sensor, a reflection signal of the transmitted RF signal (see at least Jung P. [0028] as above); and
performing, by at least one processor, operations comprising:
detecting a signal pattern in the received reflection signal based on a change in at least one of a frequency, a phase, and an amplitude of the received reflection signal (see at least Jung Fig. 11(b); P. [0107]: “When the obstacle O is present, the obstacle sensing unit 140 may receive reflected radio waves in the form of a pulse having high amplitude as illustrated in FIG. 11(b).  In this case, when the intensity of the reflected radio waves received by the obstacle sensing unit 140 are equal to or greater than a reference value, a maximum value of a received signal may be detected and a time during which the maximum value is detected may be determined as a reflected-signal sensing time ΔT.”);
determining whether an obstacle is present on the surface based on the detected signal pattern (see at least Jung P. [0107] as above); and
controlling at least one of a traveler and a cleaner of the moving apparatus based on the determination (see at least Jung P. [0008]: “Also, while the cleaning robot cleans a space to be cleaned while driving through the space, movement of the cleaning robot may be interrupted with an obstacle (such as furniture, a door sill, wire, etc.) located in a driving path of the cleaning robot.  Thus, the cleaning robot should perform avoidance driving to sense and avoid the obstacle.”).
Jung does not explicitly teach wherein the sensor is configured to transmit a signal toward a surface at an adjustable orientation angle or wherein the determination of an obstacle is based on a stored lookup table including a pattern of an obstacle reflection signal.
In the same field of endeavor, Scholten teaches wherein the sensor is configured to transmit a signal toward a surface at an adjustable orientation angle (see at least Scholten P. [0092]: “Thus both the emitter 208 and receiver 210 have a conical field of view, or sensing zone, and thus the entire TOF sensor 200 assembly also has a conical field of view, or sensing zone.  The TOF sensors 200 can be oriented at varying angles near the front or front edge 40 of the vacuum cleaner 10.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the apparatus of Jung with the adjustable sensor orientation of Scholten in order to allow for a varied field of view for the cleaning robot and enable the robot to sense obstacles in a wide range of directions (Scholten P. [0092]).
The combination of Jung and Scholten does not explicitly teach wherein the determination of an obstacle is based on a stored lookup table including a pattern of an obstacle reflection signal.
(see at least Reindle P. [0062]: “The comparator circuit 132 may be implemented by hardware or software.  For example, in one embodiment the sensor processor 90 may include a look-up table (LUT) and a comparison process may include matching the detected signal to values in the look-up table where values in the look-up table identify thresholds for the detected signal for various types of floor surfaces.  For example, hard floor surfaces, such as concrete, laminate, ceramic, and wood, and soft floor surfaces, such as sculptured carpet, low pile carpet, cut pile carpet, and high pile carpet.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining an obstacle by using a stored lookup table including a pattern of an obstacle reflection signal for the purposes of navigating a vacuum cleaner in the robotic cleaning apparatus of Jung in order to allow the robotic cleaner to navigate within its environment with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
The combination of Jung, Scholten, and Reindle does not explicitly teach wherein the operations further comprise based on the change in the at least one of the amplitude and the phase greater than or equal to a predetermined threshold value being identified, determine that an obstacle of liquid is present at a position where the change is made, the predetermined threshold value being set corresponding to liquid, and control the traveler to move the moving apparatus to avoid the obstacle of liquid.
In the same field of endeavor, Kwon teaches  wherein the operations further comprise based on the change in the at least one of the amplitude and the phase greater than or equal to a predetermined threshold value being identified, determine that an obstacle of liquid is present at a position where the change is made, the predetermined threshold value being set corresponding to liquid  (see at least Kwon Figs. 14A-C; P. [0242]: “The robot cleaner detects a time at which the reflection wave in the composite wave is received and a time at which attenuation of the reflection wave terminates, and calculates an average amplitude of the detection wave in a time period between the detected times.”; P. [0245]: “FIGS. 14A to 14C are graphs showing examples of detection waves detected over time by the robot cleaner according to another embodiment of the present disclosure, the detection waves corresponding to information about floor surfaces, wherein FIG. 14A is a graph showing a detection wave generated by a reflection wave reflected from a floor surface made of a hard material, FIG. 14B is a graph showing a detection wave generated by a reflection wave reflected from a floor surface made of a soft material, and FIG. 14C is a graph showing a detection wave generated by a reflection wave reflected from a floor surface made of a hard material and having liquid thereon.  In FIGS. 14A to 14C, the vertical axis represents voltage values converted into digital signal values.”), and
control the traveler to move the moving apparatus to avoid the obstacle of liquid (see at least Kwon P. [0013]: “Therefore, it is an aspect of the present disclosure to provide a robot cleaner for acquiring information about the surface of an object, such as a composition or material of the object surface, whether the object surface has been contaminated by liquid, whether an empty space exists, etc., by analyzing the waveform of at least one wave among an oscillation wave, a reflection wave, and a composite wave, as well as the intensity of an ultrasonic wave, and for traveling while avoiding specific objects/areas based on the acquired information about the object surface, and a control method of the robot cleaner.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of detecting a liquid obstacle using amplitude of reflected sensor waves in a robotic vacuum cleaner as taught by Kwon in the robotic vacuum cleaner with obstacle detection of Jung in order to detect and avoid liquid obstacles with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 15, Jung teaches the method of claim 12.
Jung further teaches wherein the operations further comprise:
determining a horizontal distance between the moving apparatus and the obstacle based on a time taken from the transmission of the RF signal to the reception of the reflection signal (see at least Jung P. [0141]: “When the floor radar sensor 143a detects the reflected-signal sensing time, the cleaning robot 100 may calculate a distance d from the floor radar sensor 143a to the floor obstacle O based on the reflected-signal sensing time, and calculate the distance to the floor obstacle O based on the distance d.”);
and controlling the moving apparatus to travel based on the determined horizontal distance (see at least Jung P. [0008] as above *Examiner notes it is obvious that avoidance of an obstacle is based on a determined distance to the obstacle.).

Regarding claim 16, Jung teaches the method of claim 15.
While Jung does not explicitly disclose the exact combination of wherein the controlling the moving apparatus to travel comprises controlling the moving apparatus to travel in a backward direction, turn, and then travel while avoiding the obstacle when the determined horizontal distance is less than a reference distance, Jung does disclose wherein the moving apparatus can move backwards and that the apparatus can detect and avoid obstacles (see at least Jung P. [0008] and [0141] as cited above; P. [0090]: “The pair of driving wheels 151 and 153 are provided on left and right edges of a bottom surface of the main body 101, and configured to cause the cleaning robot 100 to be moved forward or backward or to be rotated.”).

Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the well-known and routine maneuvering of moving backwards and turning and moving to avoid an obstacle in the apparatus of Jung which is capable of moving backwards, turning, and avoiding obstacles with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 17, Jung teaches the method of claim 12.
Jung further teaches wherein the operations further comprise determining a boundary between two floors made of a different material (see at least Jung P. [0142]: “Also, the cleaning robot 100 may determine the shape of the floor obstacle O and whether the floor of the space to be cleaned is a hard-material floor (e.g., a wooden floor) or a soft-material floor (e.g., a floor covered with a carpet, etc.), based on the waveform of a reflected radio wave received by the floor radar sensor 143a.”), when the detected signal pattern comprises a plurality of pulses received at an interval less than a preset time (see at least Jung P. [0107]: “When the obstacle O is present, the obstacle sensing unit 140 may receive reflected radio waves in the form of a pulse having high amplitude as illustrated in FIG. 11(b).  In this case, when the intensity of the reflected radio waves received by the obstacle sensing unit 140 are equal to or greater than a reference value, a maximum value of a received signal may be detected and a time during which the maximum value is detected may be determined as a reflected-signal sensing time ΔT.”).

Regarding claim 18, Jung teaches the method of claim 17.

determining that the obstacle is a carpet when the detected signal pattern comprises the plurality of pulses; and controlling the moving apparatus to travel and clean according to the determination that the obstacle is a carpet (see at least Jung P. [0142]: “Also, the cleaning robot 100 may determine the shape of the floor obstacle O and whether the floor of the space to be cleaned is a hard-material floor (e.g., a wooden floor) or a soft-material floor (e.g., a floor covered with a carpet, etc.), based on the waveform of a reflected radio wave received by the floor radar sensor 143a.”).

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20160274580), hereinafter Jung, in view of Reindle et al. (US 20060085095), hereinafter Reindle, Scholten et al. (US 20180078106), hereinafter Scholten, Kwon et al. (US 20140214205), hereinafter Kwon, and Chiapetta et al. (US 20070179670), hereinafter Chiapetta.

Regarding claim 8, Jung teaches the apparatus of claim 1.
The combination of Jung, Reindle, Scholten, and Kwon does not explicitly teach wherein, when the detected signal pattern indicates that a vertical distance from the moving apparatus to the surface is greater than or equal to a reference distance, the at least one processor determines that a recess zone is present in the surface.
In the same field of endeavor, Chiapetta teaches wherein, when the detected signal pattern indicates that a vertical distance from the moving apparatus to the surface is greater than or equal to a reference distance, the at least one processor determines that a recess zone is present in the surface (see at least Chiapetta P. [0042]: “The cliff detection units 122 are mounted in combination with the forward bumper 106.  Each cliff detection unit 122 comprises an IR emitter-detector pair configured and operative to establish a focal point such that radiation emitted downwardly by the emitter is reflected from the surface being traversed and detected by the detector.  If reflected radiation is not detected by the detector, i.e., a drop-off is encountered, the cliff detection unit 122 transmits a signal to the control module (which causes one or more behavioral modes to be implemented).” *Examiner notes that while the sensor of Chiapetta is an IR sensor, it would be well known and routine in the art prior to the effective filing date of the invention to apply the RF sensor of Jung in place of the IR sensor of Chiapetta with a reasonable expectation of success.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the cleaning apparatus of Jung with the cliff detection unit for navigating a cleaning robot of Chiapetta in order to avoid impairment of safe operation of the robot (Chiapetta P. [0056]).

Regarding claim 9, Jung teaches the apparatus of claim 8.
Jung further teaches wherein the processor is further configured to determine a distance based on a time taken from the transmission of the RF signal to the reception of the reflection signal (see at least Jung P. [0107]: “When the obstacle O is present, the obstacle sensing unit 140 may receive reflected radio waves in the form of a pulse having high amplitude as illustrated in FIG. 11(b).  In this case, when the intensity of the reflected radio waves received by the obstacle sensing unit 140 are equal to or greater than a reference value, a maximum value of a received signal may be detected and a time during which the maximum value is detected may be determined as a reflected-signal sensing time ΔT.”), and wherein the reference distance corresponds to a sum of a distance of the sensor from the surface and a preset fall height (Examiner notes the particular selection of a sum of a distance from the sensor to the surface and a preset fall height is merely a design decision and that the apparatus of Jung would be capable of determining such a distance.). Further, while the distance measured by Jung is not specifically a vertical distance, it would be obvious to one of ordinary skill in the art to apply the 

Regarding claim 19, Jung teaches the method of claim 12.
The combination of Jung, Reindle, Scholten, and Kwon does not explicitly teach wherein the operations further comprise determining that a recess zone is present in the surface, when the detected signal pattern indicates that a vertical distance from the moving apparatus to the surface is greater than or equal to a reference distance.
In the same field of endeavor, Chiapetta teaches wherein the operations further comprise determining that a recess zone is present in the surface, when the detected signal pattern indicates that a vertical distance from the moving apparatus to the surface is greater than or equal to a reference distance (see at least Chiapetta P. [0042]: “The cliff detection units 122 are mounted in combination with the forward bumper 106.  Each cliff detection unit 122 comprises an IR emitter-detector pair configured and operative to establish a focal point such that radiation emitted downwardly by the emitter is reflected from the surface being traversed and detected by the detector.  If reflected radiation is not detected by the detector, i.e., a drop-off is encountered, the cliff detection unit 122 transmits a signal to the control module (which causes one or more behavioral modes to be implemented).” *Examiner notes that while the sensor of Chiapetta is an IR sensor, it would be well known and routine in the art prior to the effective filing date of the invention to apply the RF sensor of Jung in place of the IR sensor of Chiapetta with a reasonable expectation of success.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the cleaning apparatus of Jung with the cliff detection unit for navigating a (Chiapetta P. [0056]).

Regarding claim 20, Jung teaches the method of claim 19.
Jung further teaches wherein the processor is further configured to determine a distance based on a time taken from the transmission of the RF signal to the reception of the reflection signal (see at least Jung P. [0107]: “When the obstacle O is present, the obstacle sensing unit 140 may receive reflected radio waves in the form of a pulse having high amplitude as illustrated in FIG. 11(b).  In this case, when the intensity of the reflected radio waves received by the obstacle sensing unit 140 are equal to or greater than a reference value, a maximum value of a received signal may be detected and a time during which the maximum value is detected may be determined as a reflected-signal sensing time ΔT.”), and wherein the reference distance corresponds to a sum of a distance of the sensor from the surface and a preset fall height (Examiner notes the particular selection of a sum of a distance from the sensor to the surface and a preset fall height is merely a design decision and that the apparatus of Jung would be capable of determining such a distance.). Further, while the distance measured by Jung is not specifically a vertical distance, it would be obvious to one of ordinary skill in the art to apply the radio frequency pulse determination for determining distance to an obstacle with the vertical distance for fall detection of Chiapetta with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662
                                                                                                                                                                                              /DALE W HILGENDORF/Primary Examiner, Art Unit 3662